UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [x] Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended February 28, 2011 []Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-54294 TrackSoft Systems, Inc. (Name of Small Business Issuer in its charter) Wyoming 27-2300669 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2820 North Pinal Ave., Ste 12-292 Casa Grande, AZ 85222 520-424-5262 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not been phased into the Interactive Data reporting system. Yes[] No[x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yes[x] No[] As of March 17, 2011 there were 2,335,000 shares of Common Stock, par value $0.001 were issued and outstanding. 1 TrackSoft Systems, Inc. For the fiscal quarter ended February 28, 2011 INDEX Page PARTI - FINANCIAL INFORMATION Item 1 Financial Statements: 3 Condensed Balance Sheets as ofFebruary 28, 2011 and August 31, 2010 F-1 Condensed Statements of Operations for the three and six months ended February 28, 2011, and March 30, 2010 (Inception) to February 28, 2011 F-2 Condensed Statements of Cash Flows for thesixmonths endedFebruary 28, 2011and March 30, 2010 (Inception) to February 28, 2011 F-3 Notes to Unaudited Financial Statements F-4-6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T Controls and Procedures 5 PART II – OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3 Defaults upon Senior Securities 7 Item 4 Submission of Matters to a Vote of Security Holders 7 Item 5 Other Information 7 Item 6 Exhibits 7 Signatures 8 2 PART I ― FINANCIAL INFORMATION Item 1. Financial Statements. TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Financial Statements February 28, 2011 3 TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Financial Statements February 28, 2011 CONTENTS Page(s) Condensed Balance Sheets as of February 28, 2011 and August 31, 2010 F-1 Condensed Statements of Operations for the three and six months ended February 28, 2011 and March 30, 2010 (Inception) to February 28, 2011 F-2 Condensed Statements of Cash Flows for the six months ended February 28, 2011 and March 30, 2010 (Inception) to February 28, 2011 F-3 Notes to the Condensed Financial Statements F-4-6 TRACKSOFT SYSTEMS, INC. (A Development Stage Enterprise) Condensed Balance Sheets February 28, 2011 August 31, 2010 (Unaudited) ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accrued liability $
